Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRUZ (US 2016/0111876 A1, hereinafter CRUZ).
                    
    PNG
    media_image1.png
    721
    442
    media_image1.png
    Greyscale


an adapter main body (See Fig.3, and Par.34 discloses a modest sized box, which receives input from two 120VAC outlets[Items#10,12] and provides an output of 240VAC [Item#14]); 
multiple input wires, wherein a head end of each of the multiple input wires is assembled with a power plug, and a tail end of each of the multiple input wires is assembled to the adapter main body (See Fig.3, Items#10 and 12 and Par.86, discloses a “first 120 VAC plug” and a “second 120 VAC plug”, as can be seen the ends of the wires from plug at ends 10 and 12 are attached to the body of the adapter comprising the modest sized box disclosed in Par.34); and 
at least one output wire, wherein a head end of each output wire is assembled to the adapter main body (See Fig.3, Item#14 and Par.84, disclose a 240 VAC outlet), and a tail end of each output wire is assembled with a charging terminal (See Fig.3, discloses the output 14 is connected to the inputs 10 and 12 via lower relays 16 and 18 and VAC relays 20); 
wherein the power plug is inserted into a corresponding power socket for acquiring electrical power from the corresponding power socket; and the charging terminal is connected to a device to be charged for charging the device to be charged (See Par.84, discloses using 2 -120 VAC inputs and provide a 240 VAC output, also see Par.32, discloses the disclosed mechanism is used to charge an electric vehicle to reduce the charging time).

As per claim 11, CRUZ discloses a charging connector, comprising: 
a charging main body, provided with an output terminal and multiple input terminals (See Fig.3, and Par.34 discloses a modest sized box, which receives input from two 120VAC outlets [Items#10, 12] and provides an output of 240VAC [Item#14]), wherein the output terminal is 

As per claim 3, CRUZ discloses the portable charging device of claim 1 as discussed above, wherein multiple openings is provided on one side of the adapter main body for the tail end of each of the input wires to pass through a corresponding opening respectively (See Fig.3, Items#10 and 12, disclose the wires for each input plug enters the body of the modest-sized box via a separate aperture).

As per claim 4, CRUZ discloses the portable charging device according of claim 1 as discussed above, wherein multiple connector male terminals are assembled on one side of the adapter main body; and a connector female terminal is assembled on the tail end of each of the input wires for connecting with a corresponding connector male terminal (See Par.37, discloses that the cords can be separable such that the user provides their own cords, this is achieved by having male/female connectors for allowing the cords to be plugged into the charger box).

As per claims 7 and 14, CRUZ discloses the portable charging device of claims 1 and 11 as discussed above, wherein multiple power plugs comprise at least one of a single-phase plug and a three-phase plug (See Par.76, discloses using the system in a three phase application). 



As per claims 9 and 16, CRUZ discloses the portable charging device of claims 1 and 11 as discussed above, wherein at least one of the power plugs has a needle-shaped pin (See Fig.7A, Items#7 and 8, and Par.92, disclose needle-shaped electric probes).

As per claims 10 and 17, CRUZ discloses the portable charging device of claims 1 and 11 as discussed above, wherein at least two of power plugs are simultaneously inserted into corresponding power sockets for acquiring electrical power from the corresponding power sockets (See Fig.3, Items#16 and 18, disclose relays connecting plugs 10 and 12, also Par.87, discloses the relays are both closed which represents that both plugs 10 and 12 are connected to their respective supplies and the output sums up the input and provides 240 VAC from the 2 inputs of 120 VAC each).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRUZ
As per claim 2, CRUZ discloses the portable charging device of claim 1 as discussed above, however CRUZ does not disclose wherein one side of the adapter main body is provided with an opening for tail ends of the multiple input wires to pass through the opening simultaneously (See CRUZ, Fig.3, Items#10 and 12, disclose the wires enter the body of the modest-sized box of the charger separately through different apertures). However it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CRUZ to have one aperture through which the wires of the first and the second plug pass through simultaneously for the benefit of making the charger as compact as possible.

.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRUZ in view of FLORES (TP109778, hereinafter FLORES).
As per claims 5 and 12, CRUZ discloses the portable charging device of claims 1 and 11 as discussed above, however CRUZ does not disclose wherein multiple power plugs have a same rated current.
FLORES discloses an portable electric vehicle charger comprising a plurality of inputs from a plurality of inputs plug, wherein multiple power plugs have a same rated current (See Fig.1, Items#1 and 2 and Par.5, discloses each of the first and second plugs are 16 amps).
CRUZ and FLORES are analogous art since they both deal with vehicle chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CRUZ with that of FLORES by having the 2 plugs have the same current rating for the benefit of simplifying the connection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859